07/27/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0249


                                        DA 21-0249                                      „ijj
                                                                                 JUL 27 2021
                                                                               Bowen Greenwood
                                                                             Clerk of Supreme Court
                                                                                State of Montana


IN THE MATTER OF the Class D Application of
Big Foot Dumpsters & Containers, LLC
                                                                     ORDER
Application for Class D Garbage Service between
all points and places within Flathead County.




       Appellee Montana Public Service Commission (PSC) has moved to dismiss the
appeal filed by Appellant/Petitioner Evergreen Disposal, Inc., and Appellant/Intervenor
NorthWestern Energy, Inc., in this matter on the grounds that the case is moot.
       Evergreen and NorthWestern object to this motion, arguing that the very issue
before the Court on appeal is whether the Order on Motion to Dismiss, in which the First
Judicial. District Court, Lewis and Clark County, granted dismissal of the case on the
grounds that the matter was moot, should be overturned. Evergreen and NorthWestern
urge this Court to allow the issue to be fully briefed, rather than to be summarily dismissed.
       Given that the very issue on appeal is whether the case is moot, we agree that
Appellants should be allowed to fully brief their arguments.
       THEREFORE,
       IT IS ORDERED that the motion to dismiss is DENIED.
       DATED thisari- day of July 2021.



                                                                Chief Justice
iS2
  4 Ael
      Justices